Citation Nr: 1334839	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to increased initial evaluation for bilateral hearing loss, currently evaluated as noncompensable.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The Veteran presented testimony to the undersigned Veterans Law Judge at a hearing at the RO in November 2011.

In deciding this appeal, the Board has reviewed the Veteran's electronic ("Virtual VA") file, in addition to his physical claims file. Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are no additional treatment records among the Veteran's paperless records in either Virtual VA or VBMS.

The issue of increased initial evaluation for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

On March 10, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he wished to withdraw the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the issue of entitlement to service connection for PTSD is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  

In the present case, the appellant, through his authorized representative, has withdrawn the issue of entitlement to service connection for PTSD in a March 2011 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

ORDER

The issue of entitlement to service connection for PTSD is dismissed.


REMAND

A preliminary review of the record shows that further development is necessary before the Veteran's claim of increased initial evaluation for hearing loss may be decided.  The Veteran testified at a November 2011 hearing that he received treatment at the Huntington VA Medical Center (VAMC) for his service connected hearing loss.  As VA is held to be in "constructive possession" of VA generated records, the Board must remand this case for obtaining those treatment records.  Bell v. Derwinski, 2 Vet. App 611 (1992).    

During the November 2011 hearing, the Veteran testified that his condition had worsened since his last VA examination in December 2010.  Specifically, he explained that the Huntington VAMC provided him hearing aids, and that his wife thinks he is ignoring her when he cannot hear her voice.  The United States Court of Appeals for Veterans Claims held that where the appellant complained of increased hearing loss two years after his last audiology examination, VA should schedule the appellant for another examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding audiological treatment records, since January 2011, from the Huntington VAMC and associate them with the claims file.  

2.  After the records noted above have been associated with the claims file, schedule the Veteran for a VA audiological examination to determine the current severity of his service connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's service connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities, including the fact that he cannot wear his hearing aids at the coal mine preparation plant where he works.

3.  After completion of #1 & 2 above, the AMC/RO should ensure that all of development actions are completed in full.  The AMC/RO should then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


